Exhibit 10.71


Apollo Advisors IX, L.P.
Award Letter


______________, _____




Name of Carry Plan Participant
Address of Carry Plan Participant


Dear _________:
Reference is made to the limited partnership agreement of Apollo Advisors IX,
L.P. effective as of June 1, 2017 (as the same may be amended, restated,
modified or supplemented from time to time, the “Carry Plan LPA”). Capitalized
terms not defined herein have the meanings set forth in the Carry Plan LPA.
This letter is your “Award Letter” as defined in the Carry Plan LPA.
Your Initial Point Award
You are being granted the number of Points set forth on your Participant
Execution Page (out of a maximum of [ ] Points that will be issued and
outstanding at any time) on the terms set forth in this Award Letter and the
Carry Plan LPA. Your Points will not be reduced (or otherwise be subject to
dilution) except (i) as a result of becoming a Retired Partner as described
below under “Effect of Retirement on Points; Vesting Terms,” (ii) as described
below under “Dilution,” (iii) as a result of a breach of a Restrictive Covenant
as described in Annex D hereto, or (iv) as otherwise provided in Section
7.1(b)(ii) (relating to your default in your capital commitment with respect to
the Fund) of the Carry Plan LPA. For the avoidance of doubt, notwithstanding
anything to the contrary herein or in the Carry Plan LPA, there shall be a
maximum of [ ] Points available for issuance at any time.
Effect of Retirement on Points; Vesting Terms
As of the date that you become a Retired Partner, your Points will be reduced
automatically to (a) zero if your retirement is the consequence of a Bad Act and
(b) otherwise, an amount equal to your Vested Points calculated as of that date.
The General Partner may (but has no obligation to) agree to a lesser reduction
(or to no reduction) of your Points or a later effective date.
The term “Bad Act” has the meaning set forth in Annex C hereto.
The term “Vesting Percentage” as applied to you means, as of the date you become
a Retired Partner: [ ]
The term “Vested Points” means the sum of the following products with respect to
all of your Points held as of the date you became a Retired Partner: (i) the
number of such Points that have the same Vesting Commencement Date multiplied by
(ii) the Vesting Percentage applicable to such Points as of the date you became
a Retired Partner.
The term “Vesting Commencement Date” means [ ].
Dilution
The number of Points allocated to you may be reduced as a consequence of an
allocation of Points to another Partner only if all of the following conditions
are satisfied:
(1)
The allocation of Points is to be made to a Person who is (or will become at the
time of the Point allocation) a Team Member.

(2)
Team Members will hold a number of Points in the aggregate that is greater than
the Reserved Team Points.

(3)
After giving effect to any reduction in your Points, you will have at least [ ]
Points (or, if you are a Retired Partner at the time of the proposed reduction,
the product of [ ] multiplied by the applicable Vesting Percentage at the time
of Retirement).

(4)
The Commitment Period has not expired. For the avoidance of doubt, a Team
Member’s Points shall not be reduced as a consequence of an allocation of Points
to another Person on and following the expiration of the Commitment Period.

(5)
The reduction in your Points shall not exceed a x b, where:

a =
the excess of the number of Points described in clause (1), above, over the
number, determined before such allocation, of Reserved Team Points that are not
held by Team Members (“Applicable Points”).

b =
a fraction equal to the number of Points that you held immediately prior to such
reduction divided by the sum of (i) the aggregate number of Points that were
held immediately prior to such reduction by all Team Members whose Points are to
be reduced plus (ii) the aggregate number of Points that were held by APH and
the Founder Partners immediately prior to such reduction plus (iii) the
aggregate number of Points that were held by any other Limited Partner who had
more than [ ] Points at such time.

If, as a result of the formula described in clause (5) above, your Points would
be reduced to below [ ], your Points shall be reduced to [ ] and the balance of
the Points that would otherwise have reduced your Points shall instead be
treated as Applicable Points. The same principle shall apply to any other
Limited Partner, other than APH or a Founder Partner, whose Points would
otherwise be reduced to below [ ].
The term “Reserved Team Points” means a number of Points equal to the sum of (a)
the total initial number of Points that were offered by the General Partner to
prospective Team Members at the time when prospective Team Members were
initially invited to join the Partnership, as confirmed in an email from AGM’s
Head of Human Resources to the Lead Partner of Private Equity, plus (b) [ ].
Mandatory Purchases and Repurchases of AGM Shares
A portion of all distributions (the “Holdback Amount”) in a given quarter will
be required to be used by you to purchase Class A shares of AGM (“AGM Shares”)
in accordance with the terms and conditions set forth herein. The Holdback
Amount will be based on the following formula, except to the extent reduced by
the Executive Committee:
[ ]
Notwithstanding the foregoing, the General Partner in its good faith discretion
may elect not to apply toward the Holdback Amount any cash distribution or
portion thereof identified by the General Partner as being an appropriate amount
to assist you in satisfying tax obligations associated with your status as a
partner (any such amount that would have been part of the Holdback Amount but
for such election, the “Suspense Amount”), subject to recapturing from the
portion of subsequent distributions that would otherwise be payable in cash and
applying toward the Holdback Amount an amount equal to the Suspense Amount. In
addition, the General Partner in its good faith discretion may elect to include
or exclude any portion of a special distribution of a Catch-Up Amount from a
year-to date calculation.
The Holdback Amount, if any, will be distributed on, and the date of grant will
be as of, the earliest to occur of (a) the 11th Business Day of the first
“trading window” that occurs during the quarter following the quarter end to
which the distribution relates, (b) two (2) Business Days before the AGM Share
distribution record date that occurs during such succeeding quarter, and (c) 10
days before the end of such succeeding quarter or, if such date falls on a
weekend or holiday, the next preceding Business Day. The General Partner (or its
designee) shall serve as agent in effecting the acquisition by you of the AGM
Shares on the date such amounts are distributed (i.e., no cash distribution will
actually be made to you, but rather, the Holdback Amount will be paid directly
to AGM on your behalf to acquire AGM Shares). The number of AGM Shares to be
distributed on any such distribution date shall be based on the fair market
value of the AGM Shares (calculated based on the volume weighted average price
of the AGM Shares for the ten trading days immediately preceding the date of
grant). Only whole AGM Shares will be acquired, and cash shall be distributed to
you in lieu of fractional AGM Shares. The Holdback Amount may be subject to
distribution solely in cash if it would otherwise cause a de minimis number of
AGM Shares to be distributed.
As long as you are associated with Apollo as an employee or partner, all AGM
Shares will be granted under and subject to the vesting, forfeiture, transfer
and other terms set forth in the Restricted AGM Share Award Grant Notice and
Restricted AGM Share Award Agreement attached hereto as Annex A.
If you have vested Points following your separation from service, a Holdback
Amount shall still apply, but any AGM Shares acquired will not be subject to
vesting or forfeiture and may be granted outside of the Apollo Global
Management, LLC 2007 Omnibus Equity Incentive Plan. However, such AGM Shares
shall be subject solely to the transfer restrictions and other terms set forth
in the Retired Partner AGM Share Award Grant Notice and Retired Partner AGM
Share Award Agreement attached hereto as Annex B.
If you become a Retired Partner (i) following the retention by the General
Partner of any Holdback Amount, and (ii) prior to the time of the acquisition of
the applicable AGM Shares with respect to such Holdback Amount, then the AGM
Shares, or portion thereof, as applicable, that would have otherwise been
acquired with the Holdback Amount shall be forfeited to the same extent as AGM
Shares would have been forfeited if purchased on the distribution date.
In the case of any AGM Shares that are subject to mandatory repurchase from you
by AGM pursuant to the provisions of Annex A or Annex B, the cash proceeds of
such mandatory repurchase will be contributed by AGM, as your agent, to the
Partnership for distribution to APH and, for all purposes of this Award Letter
and the Carry Plan LPA, such cash contribution shall be treated as contributed
by you to the Partnership and will increase your Capital Account.
For purposes of calculating your Clawback Share, AGM Shares (including, for the
avoidance of doubt, any such shares that have previously vested, but excluding
any such shares that have previously been mandatorily repurchased by AGM) shall
be valued, without regard to any restrictions thereon and/or whether or not you
still retain such AGM Shares, based on the purchase price of such AGM Shares as
set forth on the grant notice provided with respect to such AGM Shares.
Capital Commitment; Adjustments for Point Dilution and Retirement
Your required capital commitment to Co-Investors (A) is the dollar amount set
forth on your Participant Execution Page (the “Required Commitment”). If
indicated on your Participant Execution Page, you also agree to make an
additional capital commitment to Co-Investors (A) in the amount so indicated
(the “Additional Commitment”).
Restrictive Covenants
In consideration of your participation in the Carry Plan LPA, you will be
subject to restrictions in favor of AGM regarding confidentiality,
non-solicitation, non-interference, intellectual property rights,
non-disparagement and non-competition as set forth in Annex D, and AGM and its
principal executive officers and the Founder Partners shall be subject to
restrictions in your favor regarding non-disparagement as set forth in Annex D.
The confidentiality and non-disparagement restrictions shall survive
indefinitely following separation from service.
Equal Treatment
Except as otherwise specifically provided herein or in the Carry Plan LPA, the
General Partner will not treat you in a manner that is adverse in comparison
with the treatment of APH or the Founder Partners with respect to allocations of
Operating Profit, distributions (including liquidating distributions) of
Operating Profit (including form, timing and amount of such distributions),
Point dilution and funding of Clawback Shares. For the avoidance of doubt, the
foregoing is not intended to limit the General Partner’s authority relating to
forfeiture of Points due to retirement or Bad Acts and allocation of Points to
APH to the extent not required to be allocated to Team Members, in each case, in
accordance with the terms and conditions set forth herein and in the Carry Plan
LPA
Corporate Clawback Policy
To the extent mandated by applicable law and/or as set forth in a written
clawback policy, AGM Shares awarded under the Carry Plan LPA and amounts
distributed in respect of Points may be subject to such policy solely, unless
otherwise required by law, to the extent such policy was in effect as of the
date the applicable Points were awarded.
Miscellaneous
Your admission to the Partnership and Co-Investors (A) as a limited partner will
take effect upon your delivery to the General Partner of your signed Participant
Execution Page. This Award Letter shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws that would cause the laws of another
jurisdiction to apply. This Award Letter is binding on and enforceable against
the General Partner, the Partnership and you. This Award Letter may be amended
only with the consent of each party hereto. This Award Letter may be executed by
facsimile and in one or more counterparts, all of which shall constitute one and
the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
Award Letter.


Very truly yours,




APOLLO ADVISORS IX, L.P.


By:    Apollo Capital Management IX, LLC,
its general partner




By:                        
Name:    
Title:    Vice President






APOLLO CAPITAL MANAGEMENT IX, LLC






By:                        
Name:    
Title:    Vice President











Annex A
[Restricted AGM Share Award Grant Notice and Restricted AGM Share Award
Agreement]





Annex B
[Retired Partner AGM Share Award Grant Notice and Retired Partner AGM Share
Award Agreement]





Annex C
Definition of Bad Act
“Bad Act” means your:
(a)    commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
your ability to perform your services to AGM or any of its Affiliates;
(b)    commission of an intentional and material breach of a material provision
of a written AGM code of ethics (other than any AGM code of ethics adopted after
the date of your admission to the Partnership with the primary purpose of
creating or finding “Bad Acts”);
(c)    commission of intentional misconduct in connection with your performance
of services for AGM or any of its Affiliates;
(d)    commission of any misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a portfolio investment or account managed by AGM or its Affiliates,
or a communication made to the principals or other partners, in a professional
manner, of a good faith disagreement with a proposed action by AGM or any of its
Affiliates);
(e)    conviction of a felony or plea of no contest to a felony charge, in each
case if such felony relates to AGM or any of its Affiliates;
(f)    fraud in connection with your performance of services for AGM or any of
its Affiliates; or
(g)    embezzlement from AGM or any of its Affiliates or interest holders;
provided, that
(i)    you have failed to cure within fifteen Business Days after notice thereof
(delivered in accordance with Section 9.3 of the Carry Plan LPA), to the extent
such occurrence is susceptible to cure, the items set forth in clauses (b) and
(d), and
(ii)    during the pendency of any felony charge under clause (e), AGM and its
Affiliates may suspend payment of any distributions in respect of your Points,
and if (A) the you are later acquitted or otherwise exonerated from such charge,
or (B) your employment or service with AGM or its applicable Affiliate does not
terminate, then (1) AGM or its applicable Affiliate shall pay to you all such
accrued but unpaid distributions with respect to your vested Points, with
interest calculated from the date such distributions were suspended at the prime
lending rate in effect on the date of such suspension, and (2) throughout the
period of suspension (or until the date of termination of employment or service,
if earlier), distributions with respect to your unvested Points shall continue
to accrue, and your Points shall continue to vest, in accordance with the terms
and conditions set forth herein.
For purposes of this Annex C, the term “Affiliate” includes Portfolio Companies.





Annex D
Restrictive Covenants
[ ]


